 

 

 

 

 

 

 

 

 

 

 

[img1.gif]


 

 

 

 

 

 

INVESCO GLOBAL STOCK PLAN

Assumed by Invesco Ltd. on November 30, 2007

Amended and Restated as of April 1, 2009

 

 

 

[img2.gif]


 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

        INVESCO GLOBAL STOCK PLAN

 

         ARTICLE I

 PURPOSES OF THE PLAN

 

The main purposes of the Invesco Global Stock Plan are (i) to provide additional
incentives to employees, including directors who are also employees, of Invesco
Ltd. and its Subsidiaries in the form of contingent awards of common shares of
Invesco Ltd., (ii) to seek to retain such Participants by making a portion of
their compensation contingent upon the satisfaction of certain vesting
requirements, and (iii) to enhance a long-term mutuality of interest between
Participants and shareholders of the Company.

                                                   ARTICLE II

             DEFINITIONS

As used in the Plan, the terms set forth below shall have the meanings indicated
unless the context clearly indicates to the contrary. Where the context so
admits or requires, the singular shall include the plural and the masculine
shall include the feminine and vice versa.

Account. "Account" shall mean a book account which may be maintained by a
Participant's employer (the Company or a Subsidiary, as the case may be)
reflecting the Shares, cash and other property, together with earnings and
distributions thereon, credited to a Participant with respect to his Deferred
Share Award(s) pursuant to Section 6.2(a).

Average Cost Per Share. "Average Cost Per Share," with respect to a Deferred
Share Award and any crediting or reinvestment of amounts pursuant to Section
6.2(a), as the case may be ("Reinvestment"), shall mean the average cost per
share purchased with respect to such Award or Reinvestment, as the case may be,
as determined in any reasonable manner by the Plan Administration Committee

Award Certificate. "Award Certificate" shall mean a written instrument which
evidences a Share Award and includes such provisions governing such Share Award,
not inconsistent with the Plan, as may be specified by the Plan Administration
Committee.

Award Date. "Award Date" shall mean, with respect to a Share Award, the date
specified by the Plan Administration Committee with respect to the grant of such
Share Award.

 

Beneficiary. "Beneficiary" shall mean the person or persons determined to be a
Participant's beneficiary pursuant to Section 9.3.

Board of Directors. "Board of Directors" shall mean the Board of Directors of
the Company.

 Cause. "Cause" shall mean, when used in connection with the termination of a
Participant's employment, the termination of the Participant's employment by the
Company or a Subsidiary on account of (i) the willful violation by the
Participant of (x) any law, (y) any rule of the Company or such Subsidiary or
(z) any rule or regulation of any regulatory body to which the Company or such
Subsidiary is subject, including, without limitation, The Stock Exchange or any
other exchange or contract market of which the Company or such Subsidiary is a
member, which violation would materially reflect on the Participant's character,
competence or integrity, (ii) a breach by a Participant of the Participant's
duty of loyalty to the Company and/or its Subsidiaries in contemplation of the
Participant's termination of employment with the Company or a Subsidiary, such
as the Participant's solicitation of customers or employees of the Company or
any Subsidiary prior to the

 

 

2

 



 

--------------------------------------------------------------------------------

termination of his employment or (iii) the Participant's unauthorized removal
from the premises of the Company or a Subsidiary of any records, files,
memoranda, data in machine readable form, reports, fee lists, customer lists,
drawings, plans, sketches, or other documents (in any medium or form) relating
to the business of the Company or a Subsidiary or the customers of the Company
or a Subsidiary, including, but not limited to, all intellectual property and
proprietary research which the Participant uses, develops or comes in contact
with in the course of or as the result of his employment with the Company or a
Subsidiary, as the case may be. Any rights the Company or a Subsidiary may have
hereunder in respect of the events giving rise to Cause shall be in addition to
the rights the Company or such Subsidiary may have under any other agreement
with the employee or at law or in equity. If, subsequent to a Participant's
voluntary termination of employment or involuntary termination of employment
without Cause, it is discovered that the Participant's employment could have
been terminated for Cause, such Participant's employment shall, at the election
of the Plan Administration Committee in its sole discretion, be deemed for the
purposes of this Plan to have been terminated for Cause.

Change in Control. "Change in Control" shall mean (x) with respect to the
Company, the occurrence of any of the following events:

                             (i)          (a) the effective time of the merger
or other business combination of the Company

with or into another corporation, and with respect to the surviving public
company, a majority of the directors of which were not directors of the Company
immediately prior to such merger or combination and in which the stockholders of
the Company immediately prior to the effective date of such merger or
combination directly or indirectly own less than a majority of the voting power
in such corporation, or (b) consummation of the direct or indirect sale or other
disposition of all or substantially all of the assets of the Company;

 

(ii)        (a) the acquisition by purchase, subscription or otherwise
(including pursuant to a reconstruction or scheme of arrangement) by any person
(or persons acting together, meaning persons party to an agreement to which
section 204 of the Companies Act or other equivalent legislation applying to the
Company applies) of 20 percent or more of the relevant share capital of the
Company (or any successor company to which all or the majority of the assets of
the Company are transferred pursuant to any such reconstruction or scheme of
arrangement); (b) the giving of notice of any general meeting of the Company at
which a resolution will be proposed for the winding-up of the Company; (c) if
under section 425 of the Companies Act or other equivalent legislation applying
to the Company, the Court sanctions a compromise or arrangement proposed for the
purposes of or in connection with a scheme for the reconstruction of the Company
or its amalgamation with any other company or companies; or (d) any scheme of
arrangement involving the reconstruction of the Company or the amalgamation of
the Company with any other entity that is approved by the holders of Shares;

(iii)        any person obtains Control of the Company as a result of making an
offer to acquire Shares which is either unconditional or is made on a condition
such that, if it is satisfied, the person making the offer will have Control of
the Company; or

(iv)        a change in the composition of the Board of Directors such that
individuals who, as of December 1, 2002, constituted the Board of Directors
(generally the "Directors" and as of November 30, 2004, the "Continuing
Directors") cease for any reason to constitute at least a majority thereof,
provided that any person becoming a Director subsequent to November 30, 2004,
whose nomination for election was approved by a vote of at least a majority of
the Continuing Directors (other than a nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest

 

 

3

 



 

--------------------------------------------------------------------------------

relating to the election of the Directors) shall be deemed to be a Continuing
Director; and

(y) with respect to a Subsidiary, the consummation of the sale of the capital
stock or all or substantially all of the assets of such Subsidiary to a third
party that is not affiliated with the Company or any Subsidiary, or the
effective time of the merger or other business combination of such Subsidiary
with or into, a third party that is not. affiliated with the Company or any
Subsidiary.

For the purpose of clause (x)(iii) above, (A) a person shall be deemed to have
obtained "Control of the Company" if he and others acting in concert with him
have together obtained Control of it and (B) "Control" shall mean, in relation
to the Company, the power of a person to secure that the affairs of the Company
are conducted in accordance with the wishes of that person by means of the
holding of shares or the possession of voting power in or in relation to the
Company or by virtue of any powers conferred by the articles of association of
the Company.

   Code. "Code" shall mean the United States of America Internal Revenue Code of
1986, as amended from time to time.

 

Companies Act. "Companies Act" shall mean the Companies Act 1985 of Great
Britain, as amended from time to time.

Company. "Company" shall mean Invesco Ltd., a company incorporated in Bermuda,
and any successor corporation which continues the Plan pursuant to Section 9.10.

Compensation Committee. "Compensation Committee" shall mean the duly appointed
Compensation Committee, or any successor thereto, of the Board of Directors;
provided that, in the event that the Compensation Committee is comprised of less
than a majority of United States persons within the meaning of Section 7701
(a)(30) of the Code, all powers of the Compensation Committee described herein
shall be exercised by a majority of those members of the Compensation Committee
who are United States persons within the meaning of Section 7701(a)(30) of the
Code.

Controlling Company. "Controlling Company," with respect to any Participant,
shall mean an entity which is party to a transaction or series of transactions
resulting in a Change in Control, or is a parent, subsidiary, or affiliate of
such an entity, and which becomes the employer of the Participant as a result of
such Change in Control.

Deferred Share Award. "Deferred Share Award" shall mean an award issued pursuant
to this Plan which represents the right to receive Shares, cash or other
property (or a combination of the foregoing) upon the satisfaction of vesting
and other conditions determined by the Plan Administration Committee.

Disability. "Disability" shall mean any physical or mental condition that would
qualify a Participant for a disability benefit under the long-term disability
plan maintained by the Company or a Subsidiary under which the Participant is
covered.

ERISA. "ERISA" shall mean the United States of America Employee Retirement
Income Security Act of 1974, as amended from time to time.

Exchange Act. "Exchange Act" shall mean the United States of America Securities
Exchange Act of 1934, as amended from time to time.

Good Reason. "Good Reason" shall mean a material reduction in a Participant's
cash compensation, or a material reduction in a Participant's responsibilities
or position,

 

 

4

 



 

--------------------------------------------------------------------------------

with the Company and its Subsidiaries (or the Controlling Company and its
subsidiaries, as the case may be) following a Change in Control.

Investment Company Act. "Investment Company Act" shall mean the United States of
America Investment Company Act of 1940, as amended from time to time.

Participant. "Participant" shall mean a person who, as an employee (or director
who is also an employee) of the Company or any Subsidiary, has been granted a
Share Award under the Plan and which Share Award remains outstanding; provided
that in the case of the death of a Participant, the term "Participant" refers to
a beneficiary designated pursuant to Section 9.3 or the legal guardian or other
legal representative acting in a fiduciary capacity on behalf of the Participant
under applicable state law and court supervision.

Plan. "Plan" shall mean the Invesco Global Stock Plan, as constituted by these
rules, as qualified by the attached Appendices, and as amended from time to
time.

Plan Administration Committee. "Plan Administration Committee" shall mean the
plan, administration committee, or any successor committee, comprised of a
majority of United States persons within the meaning of section 7701(a)(30) of
the Code and

appointed by the Compensation Committee from time to time to administer the Plan
in accordance with the terms hereof and direct the Trustee and serving at the
pleasure of the Compensation Committee.

Restricted Share Award. "Restricted Share Award" shall mean, with respect to
each Participant, Shares awarded to such Participant under the Plan by the Plan
Administration Committee pursuant to Section 6.1 that are subject to the
restrictions contained in Section 6.3, so long as such restrictions are in
effect.

Securities Act. ''Securities Act" shall mean the United States of America
Securities Act of 1933, as amended from time to time.

Share Award. "Share Award" shall mean any Deferred Share Award and any
Restricted Share Award, in each case, granted pursuant to the Plan.

Shares. "Shares" shall mean the common shares of the Company, or any other
shares and/or other property into which the common shares of the Company are
converted pursuant to a stock split, reverse split, subdivision, reconstruction,
amalgamation, scheme of arrangement, recapitalization, reorganization, merger,
combination, consolidation, split-up or other similar corporate event.

Subsidiary. "Subsidiary" shall mean a corporation with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation's board of directors.

The Stock Exchange. "The Stock Exchange" shall mean the stock exchange on which
Shares are listed from time to time.

Trust. "Trust" shall mean the grantor trust of the Company from time to time to
which contributions are made in respect of the Plan and, in the case of any
Subsidiary, the term 'Trust" shall be limited to such Subsidiary's Sub-Trust as
described in Section 1.3 of the Trust Agreement.

Trust Agreement. "Trust Agreement" shall mean the trust agreement between the
Company and the Trustee as amended from time to time with respect to the Trust.

Trustee. "Trustee" shall mean the entity from time to time serving as trustee
under the Trust Agreement.

 

 

5

 



 

--------------------------------------------------------------------------------

 

             ARTICLE III

 EFFECTIVE DATE AND TERM

Section 3.1   In General. The Plan was assumed as of November 30, 2007 by
Invesco Ltd.. The Plan shall continue in effect, as amended from time to time,
in accordance with its terms until terminated by the Compensation Committee or
the Board of Directors. The Plan is a plan of the Company and a plan of each
Subsidiary that is the employer of a Participant.

Section 3.2  Transition and Effect on Outstanding Awards. The purpose of this
provision is to change the provisions of the Plan to comply with Section 409A of
the Code with respect to Share Awards which become vested or non-forfeitable on
or after December 31, 2004, and the Plan shall be so interpreted. Amounts
deferred prior to December 31, 2004, and awards granted prior to November 30,
2004, shall continue to be governed by the terms of the Plan in effect prior to
the third amendment and restatement of this Plan on November 30, 2004; provided,
however, that no elective deferrals shall be permitted with respect to any
awards which remained unvested or forfeitable as of December 31, 2004, and
distributions with respect to such awards shall be made as soon as reasonably
practicable following vesting and in no event later than such time as may be
required to prevent the distribution from constituting the deferral of
compensation for purposes of Code Section 409A.

  ARTICLE IV ADMINISTRATION

          OF THE PLAN                

Section 4.1   In General. Except as provided below, the Plan shall be
administered by the Plan Administration Committee. The Plan Administration
Committee shall have full authority, consistent with the Plan, to administer the
Plan, including authority to interpret and construe any provision of the Plan
and to adopt such rules and procedures for administering the Plan. The Plan
Administration Committee also shall have full authority to prescribe the form of
each Award Certificate and any other agreements or documents under the Plan,
which need not be identical for each Participant, and to make all other
decisions and determinations that maybe required under the Plan or as the Plan
Administration Committee deems necessary or advisable to administer the Plan.

Notwithstanding anything to the contrary, the Compensation Committee shall have
the exclusive power, authority and discretion to take all actions under the Plan
with respect to "directors and senior management" of the Company, as such term
is defined in the general instructions to Form 20-F promulgated under the
Exchange Act, and with respect to Share Awards granted to such persons. The
Compensation Committee also may reserve to itself any or all of the authority
and responsibility of the Plan Administration Committee under the Plan or may
act as administrator of the Plan for any and all purposes. To the extent the
Compensation Committee (a) is acting with respect to "directors and senior
management" of the Company, or with respect to a Share Award granted to such
persons, or (b) has reserved any authority and responsibility or during any time
that the Compensation Committee is acting as administrator of the Plan, it shall
have all the powers of the Plan Administration Committee hereunder, and any
reference herein to the Plan Administration Committee (other than in this
Section 4.1) shall include the Compensation Committee. To the extent any action
of the Compensation Committee under the Plan conflicts with actions taken by the
Plan Administration Committee, the actions of the Compensation Committee shall
control. Decisions of the Compensation Committee or the Plan Administration
Committee, as the case may be, regarding any matter connected with the Plan
shall be final and binding on all parties.

Section 4.2 Authority of the Plan Administration Committee. Except as provided
in Section 4.1, the Plan Administration Committee has the exclusive power,
authority and discretion to:

 

 

6

 



 

--------------------------------------------------------------------------------

                               

                                (i)         Grant Share Awards;

 

                               (ii)         Designate Participants;

(iii)         Determine the type or types of Share Awards to be granted to each
Participant;

(iv)         Determine the number of Share Awards to be granted and the number
of Shares, cash, or other property to which a Share Award will relate;

(v)          Determine the terms and conditions of any Share Award granted under
the Plan, including but not limited to, the ability to receive Restricted Shares
in lieu of Deferred Shares, the ability to receive dividends or other
distributions paid with respect to the Shares underlying such award, any
restrictions or limitations on the Share Award, and any schedule for vesting or
lapse of forfeiture restrictions (including any accelerations or waivers
thereof), based in each case on such considerations as the Plan Administration
Committee in its sole discretion determines;

(vi)          Accelerate the vesting or lapse of restrictions of any outstanding
Share Award, in accordance with Section 6.1 (d), based in each case on such
considerations as the Plan Administration Committee in its sole discretion
determines;

(vii)         Determine whether, to what extent, and under what circumstances a
Share Award may be cancelled, forfeited, or surrendered;

(viii)        Decide all other matters that must be determined in connection
with a Share Award;

 (ix)         Amend any Award Certificate as provided herein; and

 (x)          Adopt such modifications, procedures, and subplans as may be
necessary or desirable to comply with provisions' of the laws of non-U.S.
jurisdictions in which the Company or any Subsidiary may operate, in order to
assure the viability of the benefits of Share Awards granted to participants
located in such other jurisdictions and to meet the objectives of the Plan.

Section 4.3   Award Certificates. Each Share Award shall be evidenced by an
Award Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Plan Administration
Committee.

Section 4.4   Indemnification. No member of the Plan Administration Committee or
the Compensation Committee shall be liable for any action, omission or
determination relating to the Plan, and the Company and the Subsidiaries shall
indemnify and hold harmless each member of the Plan Administration Committee and
the Compensation Committee, and each other director or employee of the Company
or a Subsidiary to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated, against any cost, expense
(including counsel fees, which fees shall be paid as incurred) or liability
(including any sum paid in settlement of a claim with the approval of the Board
of Directors) arising out of any action, omission or determination relating to
the Plan, if such action, omission or determination was taken or made by such
member, director or employee in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company and the
Subsidiaries, and with respect to any criminal action or proceeding, such member
had no reasonable cause to believe his conduct was unlawful. The termination of
any action, suit or proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere or its equivalent shall not, of  itself, create a
presumption that the person did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the Company
and the Subsidiaries, and, with respect to any criminal action or proceeding,
had reasonable cause to believe that his conduct was unlawful.

 

 

7

 

--------------------------------------------------------------------------------

   ARTICLE V

   ELIGIBILITY

Section 5.1   In General. Share Awards may be granted to any employee, officer,
or director who is also an employee of the Company or any Subsidiary selected by
the Plan Administration Committee as a Participant in the Plan in accordance
with the terms of the Plan and the rules and procedures established by the Plan
Administration Committee. Non-employee directors shall not be eligible to
receive Share Awards under the Plan.

Section 5.2  Investment Company Act Limitation. With respect to any Participant,
the Plan Administration Committee may, in its discretion, use its authority
under Section 6.1(d) to accelerate the vesting of such Participant's Share
Award(s) so that neither the Plan nor the Trust will be required to register as
an investment company under the Investment Company Act.

     ARTICLE VI

SHARE AWARDS

 

                 Section 6.1          Grant of Share Awards.

 

               (a)          In General. The Plan Administration Committee may
grant Share Awards

to any Participant in such amounts and subject to such terms and conditions as
may be

selected by the Plan Administration Committee in its sole discretion. Each Share
Award

shall be evidenced by an Award Certificate setting forth the terms, conditions,
and

restrictions applicable to the Share Award. Each Participant who has been
granted a

Share Award shall receive a Deferred Share Award on the Award Date; provided
that, the

Plan Administration Committee may, in its sole discretion, provide in an Award

Certificate that a Participant who has been granted a Deferred Share Award shall
have the

opportunity to elect to receive in lieu of such Deferred Share Award a
Restricted Share

Award for all of the Shares subject to such Deferred Share Award. Such
Participant shall

notify the Plan Administration Committee (or its delegate) of his election to
receive a

Restricted Share Award no later than the thirtieth day after the Award Date. If
such

Participant fails to respond prior to such date, the Participant shall be deemed
to have

made no election and shall retain the Deferred Share Award. Following such date,
the

Participant cannot elect to change the type of Share Award(s) so granted.

Each Participant's Share Award shall be subject to the terms of the Plan
applicable to that type of Share Award, the applicable Award Certificate, the
rules and procedures established by the Plan Administration Committee, and such
additional terms as may be adopted from time to time applicable to particular
jurisdictions. No Participant shall have any right to receive any Shares other
than in accordance with the terms of the Plan applicable to the type of Share
Award granted to such Participant, including any applicable additional terms.

(b)          Issuance and Restrictions. Deferred Shares and Restricted Shares
shall be

subject to such restrictions on transferability and other restrictions as the
Plan

Administration Committee may impose. These restrictions may lapse separately or
in

combination at such times, under such circumstances, in such installments, upon
the

satisfaction of performance goals or otherwise, as the Plan Administration
Committee

determines on the Award Date or thereafter.

(c)          Forfeiture. Upon termination of a Participant's employment with the

Company and its Subsidiaries during the applicable vesting or restriction
period, or upon

failure to satisfy a performance goal during the applicable vesting or
restriction period,

any Share Award(s) granted to such Participant which at that time have not
vested or are

subject to restrictions, as the case may be, shall be forfeited unless otherwise
provided in

 

 

8

 



 

--------------------------------------------------------------------------------

the Award Certificate or determined by the Plan Administration Committee in its
sole discretion. The date of a Participant's termination of employment shall be
determined at the sole discretion of the Plan Administration Committee. Any
Shares, cash or other property underlying forfeited Share Awards, including, if
applicable, amounts credited to the Participant's Account with respect to such
Share Awards, shall revert to the Trust and, unless otherwise determined by the
Plan Administration Committee, shall be added to and allocated as part of
subsequent Award(s) made under the Plan. Under no circumstances shall such
Shares, cash or other property held in the Trust revert to the Company or any of
its Subsidiaries; however such Shares, cash or other property shall be available
to creditors of the Company or any Subsidiary in the event of the Company's or
such Subsidiary's insolvency in accordance with the terms and conditions of
Section 7.2 and the Trust Agreement.

(d) Acceleration of Vesting and Lapse of Restrictions. Notwithstanding the
foregoing and unless otherwise determined by the Plan Administration Committee,
any Share Award(s) of a Participant not previously forfeited shall immediately
vest, and any restrictions thereon shall lapse, in the event of:

(i)         such Participant's termination of employment with the Company or a
Subsidiary by reason of his death or Disability; or

(ii)        the involuntary termination, other than for Cause, of such
Participant's employment with the Company or any of its Subsidiaries following a
Change in Control, unless the Participant is subsequently employed by the
Company, any of its Subsidiaries, or the Controlling Company; or

(iii)        the Participant's resignation from employment with the Company or
any of its Subsidiaries for Good Reason following a Change in Control, unless
the Participant is subsequently employed by the Company, any of its
Subsidiaries, or the Controlling Company; or

(iv)         in the event that the Participant is employed by the Company, any
of its Subsidiaries, or the Controlling Company following a Change in Control,
the involuntary termination, other than for Cause, of such Participant's
employment with the Company, any of its Subsidiaries, or the Controlling Company
or the Participant's resignation from employment with the Company, any of its
Subsidiaries, or the Controlling Company for Good Reason.

In addition, the Plan Administration Committee may accelerate the vesting or
lapse of restrictions of any Share Award at any time in its sole discretion.

Section 6.2           Deferred Share Awards.

(a)        Accounts and Dividends. The Plan Administration Committee may, in its
sole discretion, establish an Account comprised of one or more sub-accounts,
each relating to a particular Deferred Share Award granted to a Participant and
initially credited with the amount of such Deferred Share Award. To the extent
required by the terms of a particular Deferred Share Award, each sub-account of
the Participant's Account may be adjusted to reflect the earnings,
distributions, dividends, gains and losses with respect to the Shares, cash
and/or other property allocated to the sub-account for each Deferred Share
Award. In the discretion of the Plan Administration Committee, such amounts may
be credited in cash or reinvested to purchase additional Shares based upon the
Average Cost Per Share, and such amounts or additional shares shall be subject
to the same vesting and other restrictions to which such initial Deferred Share
Award is subject.

(b)       Distributions; In General. Subject to any applicable withholding
obligations and Section 9.1, upon the vesting of a Deferred Share Award, the
Plan Administration Committee shall direct the Company or the Trustee to deliver
or cause to be delivered to

 

 

9

 



 

--------------------------------------------------------------------------------

the Participant the Shares, cash or other property subject to such Share Award
including, if applicable, the amount credited to such Participant's Account in
respect of the vested Deferred Share Award, as soon as reasonably practicable
and in no event later than the 15th day of the third month of the year following
the year in which the Deferred Share Award became vested.

(c)       Termination of Trust or Court-Ordered Distribution. In the event that
the Trust is terminated prior to the vesting of a Deferred Share Award or in the
event that a court of competent jurisdiction finally determines that the Company
or a Subsidiary is obligated to distribute to a Participant, Beneficiary or any
other person any Shares underlying the Deferred Share Awards prior to the time
of vesting otherwise provided for in the Award Certificate and Article VI, the
Shares so distributed to such Participant, Beneficiary or other person shall, in
the sole discretion of the Plan Administration Committee, be restricted as to
transferability and shall be subject to forfeiture until the date that the
Shares would otherwise have been vested under the terms of the Plan and the
relevant Award Certificate had they not been distributed to the Participant,
Beneficiary or other person and had remained subject to the Plan, and each stock
certificate representing such Shares shall bear the legend provided for in
Section 6.3(f). If the Shares are issued in uncertificated form, the Company
shall instruct the transfer agent to restrict the sale or transfer of the Shares
pursuant to this Section 6.2(c).

(d)       No Rights as a Shareholder. Except as otherwise provided in an Award
Certificate or any special Plan document governing a Share Award, a Participant
shall have no right to vote the Shares subject to a Deferred Share Award, and
shall have no rights as a shareholder with respect to such Shares, until such
time as Shares are distributed to the Participant in settlement of the Deferred
Share Award.

 

                (e)          Voting of Shares.

(i)       The Plan Administration Committee shall direct the Trustee, and the
Trustee shall have no discretion, as to the manner in which the voting rights
attaching to Shares that are allocated to unvested Deferred Share Awards are to
be voted.

(ii)      The Plan Administration Committee shall direct the Trustee, and the
Trustee shall have no discretion, as to the manner in which the voting rights
attaching to Shares that are allocated to vested Deferred Share Awards are to be
voted; provided that, the Plan Administration Committee may, in its sole
discretion, direct the Trustee to take direction from any or all Participants as
to the manner in which the Shares subject to the relevant Participant's vested
Deferred Share Awards are to be voted. If the Plan Administration Committee
directs the Trustee to take voting directions from any Participant(s), (x) the
Trusttee shall vote combined fractional Shares, to the extent possible, to
reflect the directions of the Participant(s) holding such Shares and (y) if the
Trustee does not receive valid Participant voting directions with respect to the
Shares allocated to a Participant's vested Deferred Share Award(s), the Trustee
shall have no discretion as to the voting of such Shares but shall vote such
Shares in the manner directed by the Plan Administration Committee.

(iii)     Notwithstanding any other provision of this Section 6.2(e), the Shares
allocated to a Participant's Deferred Share Awards shall be voted by the'
Trustee, at the direction of the Plan Administration Committee, with respect to
any Participant(s) with respect to whom counsel to the Company advises that the
Participant might be taxed on the value of the Participant's Deferred Share
Awards if the Participant(s) were permitted to direct the voting of such Shares.

 

 

10

 



 

--------------------------------------------------------------------------------

               (f)            Tender of Shares.

(i)         If any person shall commence a tender or exchange offer or any
similar transaction with respect to Shares, the Plan Administration Committee
shall be entitled to direct the Trustee, and the Trustee shall have no
discretion, as to whether the Shares underlying unvested Deferred Share Awards
allocated to Participants' Accounts are to be tendered and whether such tender
is to be revoked (to the extent such a revocation is permitted by the terms of
such tender or exchange offer or applicable law).

(ii)        If any person shall commence a tender or exchange offer or any
similar transaction with respect to Shares, the Plan Administration Committee
shall be entitled to direct the Trustee, and the Trustee shall have no
discretion, as to whether the Shares underlying vested Deferred Share Awards
allocated to Participants' Accounts are to be tendered and whether such tender
is to be revoked (to the extent such a revocation is permitted by the terms of
such tender or exchange offer or applicable law); provided that, the Plan
Administration Committee may, in its sole discretion, direct the Trustee to take
direction from any or all Participant(s) as to whether such Shares are to be
tendered and whether such tender is to be revoked (to the extent such a
revocation is permitted by the terms of such tender or exchange offer or
applicable law). If the Plan Administration Committee directs the Trustee to
take tender directions from any Participant(s), (x) the Trustee shall tender
Shares underlying vested Deferred Share Awards allocated to any Participants'
Accounts for which the Trustee shall have received affirmative and valid
Participant directions to tender (except to the extent such directions are
revoked prior to such tender); (y) the Trustee shall revoke the tender of Shares
allocated to any Participants' Accounts underlying vested Deferred Share Awards
for which the Trustee shall have received affirmative and valid Participant
directions to revoke such tender; and (z) the Trustee shall not tender, or
revoke the tender of, Shares allocated to Participants' Accounts for which the
Trustee does not receive affirmative and valid Participant directions.

(iii)       To the extent that a Participant or the Plan Administration
Committee elects to tender Shares allocated to a Participant's Account, the
Trustee shall transfer the consideration the Trustee receives as a result of
such tender into the Trust and the Participant's Share Award and Account, if
applicable, shall reflect die transfer.

(iv)       Notwithstanding any other provision of this Section 6.2(f), the Plan
Administration Committee, in its sole discretion, shall make tender decisions
with respect to Shares held in the Accounts of Participants with respect to whom
counsel to the Company advises that the Participant(s) might be taxed on the
value of the Participant's Account if the Participant(s) were permitted to
direct the tender of Shares.

 

                 Section 6.3         Restricted Share Awards.

(a)       Grant of Restricted Share Awards. Subject to Sections 6.3(b), 6.3(c)
and 9.1, the Plan Administration Committee shall direct the Trustee to deliver
or cause to be delivered to any Participant who has elected to receive a
Restricted Share Award pursuant to Section 6.1 certificates for the Shares
subject to his Restricted Share Award, which shall be subject to the
restrictions contained in this Section 6.3 from the Award Date until such
Restricted Share Award vests in accordance with the Award Certificate or Section
6.1(d). The Shares subject to a Restricted Share Award shall be held by the
Invesco Employee Share Service; provided that a Participant may transfer any
Shares that have vested in accordance with the Award Certificate or Section
6.1(d), from such Employee Share Service. The Plan Administration Committee
shall issue appropriate stop-transfer restrictions to the Invesco Employee Share
Service in respect of the Shares that are subject

 

 

11

 



 

--------------------------------------------------------------------------------

to a Restricted Share Award. In connection with any election to receive a
Restricted Share Award, if a Participant fails to comply with Sections 6.3(b),
6.3(c) and 9.1 by the thirtieth day after the Award Date, such Participant shall
not receive a Restricted Share Award but instead shall continue to hold a
Deferred Share Award.

(b)       Acknowledgement of Restrictions. Each Participant who has elected to
receive a Restricted Share Award shall, no later than the thirtieth day after
the Award Date, execute and deliver an acknowledgement form, on a form approved
by the Plan Administration Committee (an "Acknowledgement Form"), acknowledging
such Participant's participation subject to the terms of the Plan including this
Section 6.3 and such other terms and conditions not inconsistent with the terms
of the Plan as the Plan Administration Committee shall determine on or before
the Award Date. Each Participant shall also deliver to the Plan Administration
Committee on or before such time a duly executed undated instrument of transfer
or assignment in blank, having attached thereto or to such certificate all
requisite stock or other applicable or documentary tax stamps, all in form and
substance satisfactory to the Plan Administration Committee, relating the Shares
subject to a Restricted Share Award.

(c)       Section 83(b) Election. Except as otherwise provided in an Award
Certificate or any special Plan document governing a Share Award, each
Participant who has received a Restricted Share Award shall make a timely
election pursuant to Section 83(b) of the Code with respect to such Restricted
Share Award. A copy of such executed election shall be filed with the Plan
Administration Committee, On or before the distribution of Shares subject to a
Restricted Share Award, a Participant shall remit to the Company or a Subsidiary
(as determined by the Plan Administration Committee) an amount sufficient to
discharge the Company's or such Subsidiary's obligations with respect to any
taxes, withholding, assessment or governmental charge imposed on the
distribution of such Shares to such, Participant, Each Participant will be
solely responsible for any and all tax liabilities payable by him in connection
with the grant and receipt of the Shares subject to a Restricted Share Award or
attributable to his making or failing to make such an election.

(d)       Restrictions on Transferability. No Shares subject to a Restricted
Share Award may be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated until such Restricted Share Award vests in accordance with the
Award Certificate or Section 6.1(d). Thereafter, none of the Shares may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated or
otherwise disposed of unless (i) such disposition is pursuant to an effective
registration statement under the Securities Act or an exemption therefrom, and
(ii) such disposition is pursuant to registration under any applicable state or
foreign securities laws or an exemption therefrom. Any attempt by a Participant,
directly or indirectly, to offer, transfer, sell, pledge, hypothecate or
otherwise dispose of any Shares subject to a Restricted Share Award or any
interest therein or any rights relating thereto without complying with the
provisions of the Plan including this Section 6.3 shall be void and of no
effect.

(e)      Rights as a Shareholder. Except as otherwise provided in an Award
Certificate or any special Plan document governing a Share Award, a Participant
holding Shares subject to a Restricted Share Award granted pursuant to Section
6.1 may exercise full voting rights and other rights as a shareholder with
respect to the Shares subject to the Restricted Share Award during the period in
which such Shares remain unvested.

   (f)       Dividends and Other Distributions. Except as otherwise provided in
an Award Certificate or any special Plan document governing a Share Award, a
Participant holding Shares subject to a Restricted Share Award shall be entitled
to receive all dividends and other distributions paid with respect to such
Shares; provided that, if any such dividends or distributions are paid in Shares
or other securities, such Shares and other securities shall be subject to the
same vesting restrictions and restrictions on transferability

 

 

12

 



 

--------------------------------------------------------------------------------

as apply to the Shares subject to a Restricted Share Award with respect to which
they were paid.

       ARTICLE VII

FUNDING OF THE PLAN

Section 7.1 Unfunded Plan. The Plan shall be unfunded, including without
limitation for purposes of the United States of America Department of Labor
Regulation § 2520.104-23. Benefits under the Plan to a Participant shall be the
unfunded obligation of such Participant's employer or former employer (the
Company or a Subsidiary, as the case may be). Notwithstanding the fact that the
Company established the Trust for the purpose of assisting itself and its
Subsidiaries in meeting their respective compensatory obligations to their
employees, the Company and each of the Subsidiaries, respectively, shall remain
obligated to pay the amounts credited to Participant's Accounts as a result of
Awards under the Plan. In the event that assets of the Trust are used to satisfy
the claims of general creditors of the Company in accordance with Section 7.2
and the Trust Agreement, such assets shall be deemed to be sold at their fair
market value. Nothing shall relieve the Company and each of the Subsidiaries of
their respective liabilities under the Plan except to the extent amounts are
paid to Participants or Beneficiaries from the assets of the Trust.

Section 7.2  Trust. Effective as of December 24, 1997, the Company established
the Trust, which is intended to be Q a "grantor trust" within the meaning of
sections 671 of the Code of the Company and (ii) a "United States person" within
the meaning of section 7701(a)(30) of the Code, to assist the Company and its
Subsidiaries in meeting their respective compensatory obligations to their
employees. The Trust is part of an employees' share scheme as defined in section
743 of the Companies Act. The Trustee is State Street Bank and Trust Company,
and the Trust is domiciled in the State of New York. Pursuant to the Trust
Agreement, the Plan Administration Committee may remove the Trustee and appoint
a successor Trustee and may change the domicile of the Trust. The Trust can hold
Shares, cash and other property contributed to the Trust by the Company to
provide itself and the Subsidiaries with a source of funds to assist each of
them in meeting their respective compensatory obligations to their employees.
The Plan Administration Committee shall direct that the assets of the Trust be
invested and reinvested primarily in Shares.

The trust agreement creating the Trust contains procedures to the following
effect: In the event of the insolvency of the Company or any Subsidiary, the
assets of the Trust shall be available to pay the claims of creditors of the
Company or such Subsidiary, as the case may be, as a court of competent
jurisdiction may direct. The Company or any Subsidiary shall be deemed to be
"insolvent" if the Company or such Subsidiary is generally unable to pay its
debts as they become due, or if the Company is subject to a pending proceeding
under the bankruptcy laws of the United Kingdom or other equivalent local
legislation, or if such Subsidiary is subject to a pending proceeding under the
bankruptcy laws of the jurisdiction in which it is organized or incorporated. In
the event the Company or any Subsidiary becomes insolvent, the Board of
Directors and the Chief Executive Officer of the Company or such Subsidiary, as
the case may be, have a duty to inform the Trustee in

 

 

13

 



 

--------------------------------------------------------------------------------

writing of the Company's or such Subsidiary's insolvency. Upon receipt of such
notice, or if the Trustee receives written notice from a person claiming to be a
creditor of the Company or any Subsidiary alleging such insolvency, the Trustee
shall cease making payments from the assets of the Trust on behalf of the
Company or such Subsidiary, shall hold such assets for the benefit of creditors
of the Company or such Subsidiary, as the case may be, and shall resume payments
from the assets of the Trust only after the Trustee has determined that the
Company or such Subsidiary, as the case may be, is not, or is no longer,
insolvent.

Section 7.3 Internal Funding. The Subsidiaries shall have no obligations to make
contributions to the Trust, although a Subsidiary may reimburse the Company for
contributions to the Trust made by the Company on behalf of employees of such
Subsidiary.

                     ARTICLE VIII

ADDITIONAL SECURITIES MATTERS

Subject to Sections 6.2(c) and 6.3, the Company shall use its best efforts to
ensure that any securities distributed to Participants hereunder are marketable
at the time of distribution. Notwithstanding anything herein to the contrary,
the Company shall not be obliged to cause to be delivered any certificates
evidencing Shares pursuant to the Plan unless and until the Company is advised
by its counsel that the delivery of such certificates is in compliance with all
applicable laws, regulations of governmental authority and the requirements of
The Stock Exchange and any other securities exchange on which Shares are traded.
In addition to the covenants, agreements and representations contained in
Section 6.3, the Plan Administration Committee may require, as a condition of
the delivery of certificates evidencing Shares pursuant to the terms hereof, the
recipient of such Shares to make such additional covenants, agreements and
representations, and that such certificates bear such additional legends, as the
Plan Administration Committee, in its sole discretion, deems necessary or
desirable, provided that any such legends shall not contravene any rules or
regulations of The Stock Exchange or any applicable statute.

                 ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1  Taxes. As a condition to the making of any Award, the vesting of
any Award, the lapse of the restrictions pertaining thereto or the distribution
of Shares subject to a Share Award, the Company or a Subsidiary may require a
Participant to pay such sum to the Company or such Subsidiary as may be
necessary to discharge the Company's or such Subsidiary's obligations with
respect to any taxes, withholding, assessment or other governmental charge
imposed on property or income received by the Participant pursuant to the Plan.
In accordance with the rules and procedures established by the Plan
Administration Committee and in the discretion of the Plan Administration
Committee, such payment may be in the form of cash, Shares, or other property.
The Company and the Subsidiaries shall have the right to withhold from any cash,
Shares, or property payable to a Participant (including any salary, bonus or any
other amount payable from the Company or a Subsidiary to the Participant) an
amount sufficient to satisfy applicable withholding tax requirements, prior to a
distribution of cash, Share certificates or other property under the Plan or to
direct the Trustee to withhold and sell any Shares subject to a Participant's
vested Share Awards to satisfy applicable withholding tax requirements. In order
to satisfy such taxes, assessments or other governmental charges, the Plan
Administration Committee may direct the Trustee to pay to the Company or a
Subsidiary an amount to satisfy such obligation and to pay the balance to the
Participant. At the direction of the Participant and subject to the approval of
the Plan Administration Committee, the Company and its Subsidiaries may deduct
or withhold from any payment or distribution to a Participant whether or not
pursuant to the Plan in order to satisfy required withholding obligations under
the Plan.

 

 

14

 



 

--------------------------------------------------------------------------------

Section 9.2  No Special Employment Rights. Nothing contained in the Plan or any
Award Certificate shall confer upon any Participant any right with respect to
the continuation of the Participant's employment by the Company or a Subsidiary
or interfere in any way with the right of the Company or a Subsidiary at any
time to terminate such employment or demote such Participant without prior
notice at any time for any or no reason. Each Participant shall, by
participating in the Plan, waive all and any right to compensation or damages in
consequence of the termination of his office or employment with the Company or a
Subsidiary for any reason whatsoever in so far as these rights arise or may
arise from his ceasing to have rights under the Plan as a result of such
termination. Nothing in the Plan shall be deemed to give any employee of the
Company or a Subsidiary any right to participate in the Plan.

Section 9.3  Beneficiaries. Each Participant shall have the right to designate
in writing from time to time a Beneficiary by filing a written notice of such
designation with the Plan Administration Committee. A Participant may revoke his
Beneficiary designation by filing with the Plan Administration Committee an
instrument of revocation or a later designation. Any designation or revocation
shall be effective when received by the Plan Administration Committee. In the
event of the death of a Participant, certificates for Shares payable in respect
of vested Deferred Share Awards shall be distributed to the Participant's
Beneficiary as soon as reasonably practicable. Unless the Participant's
Beneficiary designation provides otherwise, no person shall be entitled to
benefits upon the death of the Participant unless such person survives the
Participant. If the Beneficiary designated by a Participant does not survive the
Participant or if the Participant has not made a valid Beneficiary designation,
such Participant's Beneficiary shall be such Participant's estate.

Section 9.4  Expenses. Subject to the Trust Agreement, all expenses and costs in
connection with the administration of the Plan shall be borne by the Company and
the Subsidiaries.

Section 9.5  Titles and Headings Not to Control. The titles to Articles and
headings of Sections in the Plan are placed herein for convenience of reference
only and shall not affect the meaning of any of the provisions of the Plan.

 

Section 9.6  Amendment or Termination of Plan. The Compensation Committee may
modify, amend, suspend or terminate this Plan in whole or in part at any time,
provided that, such modification, amendment, suspension or termination shall
not, without a Participant's consent, affect adversely the rights of a
Participant with respect to outstanding Share Awards that have not previously
been forfeited; provided further, that the Compensation Committee may, without a
Participant's consent, amend the Plan from time to time in such a manner as may
be necessary to avoid having the Plan, the Trust Agreement or the Trust being
subject to ERISA, to avoid the current taxation of the assets held in the Trust,
or to avoid the imposition of any excise tax, penalty, or acceleration of
taxation under Section 409A of the Code. In this regard, neither a Participant's
incurring tax liability nor the loss of an investment opportunity as a result of
the termination of the Plan shall be considered an impairment of the rights of a
Participant.

Upon termination of the Trust, unvested Share Awards of each Participant shall
immediately vest and the Shares, cash or other property subject to such Share
Awards including, if applicable, the amount credited to each such Participant's
Account, shall be distributed to each such Participant. In the event that Shares
or other property allocated to unvested Awards have been previously forfeited,
the Plan Administration Committee shall determine how such Shares, cash or other
property shall be applied to provide compensation and benefits to employees of
the Company and the Subsidiaries. No portion of the assets held in the Trust
shall revert to the Company or the Subsidiaries at any time except for the
reimbursement of taxes pursuant to Section 9.1 and the Trust Agreement; provided
that, in the event of the insolvency of the Company or any Subsidiary, the
assets

 

 

15

 



 

--------------------------------------------------------------------------------

of the Trust shall be available to pay the claims of creditors of the Company or
such Subsidiary, as the case may be, as provided in Section 7.2 and the Trust
Agreement.

Section 9.7 Governing Law. The Plan, as amended from time to time, and all
rights hereunder shall be governed by, administered and enforced in accordance
with the laws of the State of Georgia (without reference to the choice of law
doctrine).

Section 9.8 Waiver of Punitive Damages. There is no right to punitive, exemplary
or similar damages as a result of any controversy or claim arising out of,
relating to or in connection with the Plan, or the breach, termination or
validity thereof, and each Participant shall, by participating in the Plan,
waive all and any of such rights.

Section 9.9 Restrictions on Transfer. No transfer (other than any transfer made
by will or by the laws of descent and distribution), charge or encumbrance by a
Participant of any right to any payment hereunder, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to such payment, and the transfer,
charge or encumbrance shall be of no force and effect.

Section 9.10 Consolidation or Merger of the Company. In the event of the
consolidation, amalgamation, combination or merger of the Company with or into
any other corporation, or the sale by the Company of substantially all of its
assets, the resulting successor may continue the Plan by adopting the same by
resolution of its board of directors and by executing a proper supplemental
agreement to the Trust Agreement with the Trustee. Unless otherwise determined
by the Compensation Committee, if within ninety days from the effective date of
such consolidation, amalgamation, combination, merger or sale of assets, such
new corporation does not adopt the Plan, the rights of all affected Participants
to their respective benefits with respect to vested and unvested Awards shall be
non-forfeitable as of the effective date of such consolidation, amalgamation,
combination, merger or sale of assets.

Section 9.11 Set-off. In the event that the Company or a Subsidiary has any
claims against a Participant, the Company or Subsidiary (as the case may be)
may, in its discretion, offset such claims against its obligations to such
Participant under the Plan. The Company or Subsidiary, as the case may be, shall
give notice to the Participant of any set-off effected under this Section 9.11.

Section 9.12 Special Rules Regarding Plan Administration Committee.
Notwithstanding any other provision of the Plan, with respect to any power of
the Plan Administration Committee described herein that is exercised with
respect to a Participant who is a member of the Plan Administration Committee
and the exercise of such power does not affect all Participants relatively
equally, such power shall be exercised with respect to such Participant by the
non-Participant members of the Plan Administration Committee who are United
States persons within the meaning of section 7701(a)(30) of the Code, if any;
provided that, if all members of the Plan Administration Committee are
Participants or none of the non-Participant members of the Plan Administration
Committee are United States persons within the meaning of section 7701(a)(30) of
the Code, then such powers shall be exercised with respect to such Participants
by the members of the Plan Administration Committee who are United States
persons within the meaning of section 7701(a)(30) of the Code.

Section 9.13 Changes in Share Capital. In the event of a variation in the equity
share capital of the Company, whether through a reorganization,
recapitalization, statutory share exchange, reclassification, stock split,
combination of shares, share consolidation, or otherwise the Plan Administration
Committee will adjust the number of Shares subject to a Share Award in any way
in considers fair and reasonable.

 

 

16

 



 

--------------------------------------------------------------------------------

 

Section 9.14 Special Provisions Related to Section 409A of the Code.
Notwithstanding anything in the Plan to the contrary, in the event (a) any
amounts payable pursuant to an Award or Award Certificate constitute
nonqualified deferred compensation subject to Section 409A of the Code, and (b)
the Participant is a “specified employee” within the meaning of Section 409A of
the Code (as determined in accordance with the uniform policy adopted by the
Company with respect to all of the arrangements subject to Section 409A of the
Code maintained by the Company and its affiliates), any payments to be made with
respect to the Award upon the Participant’s separation of service shall be
delayed until the earlier of a date no later than 30 days following the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service.

 

 

17

 



 

--------------------------------------------------------------------------------

Appendix A

      SPECIAL RULES RELATING TO

          PARTICIPANTS IN JAPAN

In order to comply with laws and regulations of Japan and notwithstanding
Section 6.1 (d) or any other provision of the Plan, the Plan Administration
Committee shall not accelerate the time of distribution with respect to any
Awards of a Participant resident in, or employed by a Subsidiary that is
resident in, Japan.

 

 



 

--------------------------------------------------------------------------------

Appendix B

SPECIAL RULES RELATING TO

          SECTIONS 6.1 and 6.3

In order to comply with laws and regulations of France and notwithstanding
Sections 6.1(a) or 6.3 or any other provision of the Plan, Participants resident
for tax purposes in France, Canada, or Germany shall not have the ability to
elect to receive a Restricted Share Award in lieu of a Deferred Share Award.

Notwithstanding Section 6.3(c) or any other provision of the Plan, Participants
resident for tax purposes in the following countries shall not be required to
make an election pursuant to Section 83(b) of the Code as a condition to
receiving a Restricted Share Award:

United Kingdom

Belgium

Ireland

Italy

France

Austria

Taiwan

Japan

Australia

China

Hong Kong

 

 

 

--------------------------------------------------------------------------------

Appendix C 

 

SPECIAL RULES RELATING TO

 PARTICIPANTS IN CANADA

 

In order to comply with the laws and regulations of Canada and notwithstanding
Sections 6.1 (a), 6.2(b), 6.2(c) or any other provision of the Plan, (1) no
distribution of Shares, cash or other property equivalent to the amount credited
to the Account of a Participant that was or, at the time of such distribution,
is considered a participant in a Retirement Compensation Arrangement under
Canadian tax law in respect of vested Deferred Share Awards made prior to
December 1, 2002 will be made to such Participant until his termination of
employment with the Company and its Subsidiaries or unless there has been a
"substantial change in the sendees rendered" by such Participant for purposes of
Section 248(1) of the Income Tax Act (Canada); and (2) No term or condition
imposed under an Award Certificate may have the effect of causing the payment to
a Participant or Beneficiary in satisfaction of his or her Deferred Share Awards
to occur after December 15 of the third calendar year following the calendar
year in respect of which such Deferred Shares Awards were granted.

 

 

 

--------------------------------------------------------------------------------

Appendix D

SPECIAL RULES RELATING TO

 PARTICIPANTS IN IRELAND

Notwithstanding Sections 6.1(d), 6.2(c), or 6.3 or any other provision of the
Plan, Participants resident for tax purposes in Ireland (1) shall not be
entitled to accelerated vesting of unvested Restricted Share Awards except in
the event of such Participant's termination of employment with the Company or a
Subsidiary by reason of his death; (2) shall not be entitled to vote Shares that
are allocated to unvested Deferred Share Awards; and (3) shall not be entitled
to receive distributions in respect of vested and unvested Deferred Share Awards
other than in the form of Shares.

 

 

 

--------------------------------------------------------------------------------

Appendix E

SPECIAL RULES RELATING TO

 AUSTALIAN PARTICIPANTS

 

Notwithstanding Sections 6.1(a), 6.2(a), or 6.2(b) or any other provision of the
Plan, Participants resident for tax purposes in Australia shall not be entitled
to receive distributions in respect of vested and unvested Deferred Share Awards
other than in the form of Shares.

Anything in the Plan or any Award Certificate to the contrary notwithstanding,
no Share Award granted to an Australian Participant shall automatically vest by
reason of the Participant’s “Permissive Retirement” or other retirement, however
defined.

The Company shall indemnify and hold harmless each Australian Participant from
all costs and expenses arising out of the assertion by any taxing authority of a
claim that such Participant’s Share Award has become taxable prior to the actual
vesting thereof in accordance with the provisions of the Plan and the applicable
Award Certificate.

 

 

 

 

 

 

 

 